--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT dated for reference 11th day of August, 2015.

AMONG:

PoViva Tea LLC with an address at 1495 Ridgeview Drive, Suite 220 Reno, Nevada
89519

(herein called "Licensor")

AND:

Lexaria Corp, a corporation registered in the State of Nevada with an address at
Suite 950 - 1130 West Pender Street, Vancouver, BC V6E 4A4

(herein called "Licensee")

WHEREAS:

A.      The Licensor owns controlling interest in, and has further developed and
refined certain patent pending processes designed to deliver certain molecules
such as THC, CBD, Nicotine, NSAID’s and others within the presence of lipids
according to United States and foreign patents and patent applications listed in
Exhibit A, (the “Patents”) which are hereby incorporated into this License
Agreement by reference. Patents shall also include divisions, continuations
(excluding continuations-in-part claiming new subject matter), reissues,
re-examinations, substitutes, and extensions of the Patents as they arise.

B.      The Licensor's know-how and related rights in regards to the Patents are
designated herein together as constituting the Intellectual Property rights
concerned by this License Agreement (herein called the "IP Rights").

C.      The Licensee wishes to acquire from the Licensor and the Licensor agrees
to grant to the Licensee the right to use the IP Rights.

D.      The Licensee will be a manufacturer of certain products such as but not
limited to, protein energy bars, baked goods, meals, protein powders, bottled
drinks and others (together or separately, the “Products”); all of which will be
produced in whole or in part according to the process developed by the Licensor
and modified by any such means desireable to the Licensee, and the Licensee will
have the ability to sell such Products on a worldwide basis.

E.      The Licensor has agreed to grant Licensee the irrevocable right to use
the IP Rights under the terms and conditions as set forth in this License
Agreement.

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

1.

DEFINED TERMS

    1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:


  (a)

"Business Day" means any day which is not a Saturday, Sunday or statutory
holiday in the United States and Canada;


--------------------------------------------------------------------------------


  (b)

"Closing Date" means August 11, 2015, or such other date as the Licensor and the
Licensee may mutually determine;

        (c)

"IP Rights" has the meaning as ascribed in the whereas Clause B, above.


1.2

Currency. Unless otherwise indicated, all dollar amounts in this License
Agreement are expressed in US funds.

    1.3

Sections and Headings. The division of this License Agreement into Articles,
sections and subsections and the insertion of headings are for convenience of
reference only and will not affect the interpretation of this License Agreement.
Unless otherwise indicated, any reference in this License Agreement to an
Article, section, subsection or Schedule refers to the specified Article,
section or subsection of or Schedule to this License Agreement.

    1.4

Number, Gender and Persons. In this License Agreement, words importing the
singular number only will include the plural and vice versa, words importing
gender will include all genders and words importing persons will include
individuals, corporations, partnerships, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind whatsoever.

    1.5

Accounting Principles. Except as otherwise stated, any reference in this License
Agreement to generally accepted accounting principles refers to generally
accepted accounting principles that have been established in the United States
of America, including those approved from time to time by the American Institute
of Certified Public Accountants or any successor body thereto.

    1.6

Entire Agreement. This License Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

    1.7

Time of Essence. Time will be of the essence of this License Agreement.

    1.8

Applicable Law. This License Agreement will be construed, interpreted and
enforced in accordance with, and the respective rights and obligations of the
parties will be governed by, the laws of the Province of British Columbia. All
claim demands, disputes, controversies, differences, or misunderstandings
between the Parties relating to this Agreement shall be settled by arbitration
before one arbitrator to be appointed in accordance with the International
Chamber of Commerce, such proceeding to be held in Vancouver in the English
language and judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.

    1.9

Amendments and Waivers. No amendment or waiver of any provision of this License
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this License Agreement will constitute a
waiver of any other provision, nor will any waiver constitute a continuing
waiver unless otherwise provided.

    2.

GRANT OF LICENSE

    2.1

The Licensor hereby grants to the Licensee, effective as of the Closing Date and
for a period of 35 years, a non-exclusive worldwide license, to unenecumbered
use of the Licensors IP Rights for consideration of the License Fee defined in
Article 5 hereafter (the "License").


--------------------------------------------------------------------------------


2.2

The License permits the Licensee to utilize third-party contractors,
consultants, employees and any other relationship the Licensee deems necessary
in the production of Products for the benefit of the Licensee.

    2.3

The License permits the Licensee to sell, assing, rent, lease or otherwise
apportion rights to use all or any portion of the IP to as yet unidentified
third parties, in as few or many instances as the Licensee in its own evaluation
deems desirable, for the benefit of the Licensee.

    2.2

The Licensee agrees to assist the Licensor in recording this License Agreement
with appropriate government authorities where such recording is required by law
or regulation or where such recording is permitted or desired by the Licensor.

    2.3

The Licensor retains full perpetual rights to use the IP Rights for its own
business operations.

    3.

USE OF LICENSE AND PURCHASE OF PRODUCTS

    3.1

The License is non-exclusive to the Licensee worldwide;

    3.2

The Licensee shall pursue trademark on all the Products produced by the Licensee
where applicable;

    4.

OWNERSHIP

    4.1

Licensee acknowledges and agrees that, as between the parties to this License
Agreement and subject to the rights and licenses granted herein, Licensor is,
and at all times shall remain, the sole and exclusive owner of all title and
interest, throughout the world, in and to all IP Rights, whether made on or
behalf of Licensor or Licensee.

    5.

LICENSE FEE

    5.1

The license fee payable by the Licensee to the Licensor for the License shall
consist solely of the following:


  (a)

The Licensee shall pay $10,000 to the Licensor as a one-time payment in full,
such payment to be in cash or in working capital already provided from Licensee
to Licensor, at the discretion of the Licensor.


6.

TERMINATION AND EXTENSION

    6.1

Except as otherwise provided, this License Agreement shall terminate
automatically at the end of the term specified in Section 2.1.

    6.2

The Licence Agreement will be terminated if a bankruptcy proceeding is filed
against the Licensee.


--------------------------------------------------------------------------------


7.

INDEMNIFICATION, REMEDIES, SURVIVAL

    7.1

For the purposes of this Section 7 the terms "Loss" and "Losses" mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Licensor or Licensee including damages for lost profits or lost
business opportunities.

    7.2

Agreement of Licensor to Indemnify


  (a)

Licensor will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the termination of the License Agreement,
the Licensee and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Licensee
and its shareholders by reason of, resulting from, based upon or arising out of:


  (i)

the breach by Licensor of any representation or warranty of Licensor contained
in or made pursuant to this License Agreement, any Licensor document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensor of any covenant or agreement of
Licensor made in or pursuant to this License Agreement, any Licensor document or
any certificate or other instrument delivered pursuant to this License
Agreement.


7.3

Agreement of Licensee to Indemnify


  (a)

Licensee will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of two years from the termination of this License Agreement,
the Licensor from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Licensor by reason of,
resulting from, based upon or arising out of:


  (i)

the breach by Licensee of any representation or warranty of Licensee contained
in or made pursuant to this License Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensee of any covenant or agreement of
Licensee made in or pursuant to this Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement.


8.

REPRESENTATIONS AND WARRANTIES OF THE LICENSOR

    8.1

The Licensor represents and warrants to the Licensee, with the intent that the
Licensee will rely thereon in entering into this License Agreement and in
concluding the transactions contemplated hereby, as follows:


  (a)

Licensor warrants that to the best of its knowledge the use of the IP Rights as
intended through this License Agreement, does not infringe upon the rights of
third parties;

        (b)

Licensor warrants that to the best of its knowledge the IP Rights is valid,
maintained and enforceable towards third parties worldwide;

        (c)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of the Licensor, and this
License Agreement constitutes a valid and binding obligation of the Licensor
enforceable against the Licensor in accordance with its terms; except as
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and except that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction;


--------------------------------------------------------------------------------


  (d)

except as will be remedied by the consents, approvals, releases, and discharges
described in Schedule 2 - Consents attached hereto, neither the execution and
delivery of this License Agreement nor the performance of the Licensor’s
obligations hereunder will:


  (i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to the Licensor, the IP
Rights, or any contract, agreement, instrument, covenant, mortgage, or security,
to which the Licensor is a party or which are binding upon the Licensor,

        (ii)

to the knowledge of the Licensor, result in any fees, duties, taxes,
assessments, penalties or other amounts becoming due or payable by the Licensee
under any sales tax legislation,

        (iii)

give rise to the creation or imposition of any encumbrance on the IP Rights,

        (iv)

violate or constitute default under any license, permit, approval, consent or
authorization held by the Licensor, or

        (v)

violate or trigger any liability on behalf of the Licensee pursuant to any
legislation governing the licensing of the IP Rights by the Licensor;


  (e)

the Licensor owns and possesses and has good and marketable title to the IP
Rights free and clear of all encumbrances of every kind and nature whatsoever;

        (f)

no person other than the Licensee has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase or acquisition from the
Licensor of any of the IP Rights;

        (g)

there are no actions, suits, proceedings, investigations, complaints, orders,
directives, or notices of defect or noncompliance by or before any court,
governmental or domestic commission, department, board, tribunal, or authority,
or administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Licensor’s knowledge threatened against or
affecting the Licensor or in respect of the IP Rights;

        (h)

there is no requirement applicable to the Licensor to make any filing with, give
any notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for the filings, notifications, licenses, permits,
certificates, registrations, consents and approvals described in Schedule 2 -
Consents, or that relate solely to the identity of the Licensee or the nature of
any business carried on by the Licensee except for the notifications, consents
and approvals described in Schedule 2 – Consents;


--------------------------------------------------------------------------------


9.

REPRESENTATIONS OF THE LICENSEE

    9.1

The Licensee represents and warrants to the Licensor as follows, with the intent
that the Licensor will rely thereon in entering into this License Agreement and
in concluding the transactions contemplated hereby, that:


  (a)

the Licensee is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada and has the power, authority, and
capacity to enter into this License Agreement and to carry out its terms;

        (b)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Licensee, and this Agreement
constitutes a valid and binding obligation of the Licensee enforceable against
the Licensee in accordance with its terms; except as enforcement may be limited
by bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction;

        (c)

there is no requirement for the Licensee to make any filing with, give any
notice to or obtain any license, permit, certificate, registration,
authorization, consent or approval of, any government or regulatory authority as
a condition to the lawful consummation of the transactions contemplated by this
License Agreement;

        (d)

neither the execution and delivery of this License Agreement nor the performance
of the Licensee’s obligations hereunder will violate or constitute a default
under the constating documents, by-laws, or articles of the Licensee, any order,
decree, judgment, statute, by-law, rule, regulation, or restriction applicable
to the Licensee, or any contract, agreement, instrument, covenant, mortgage or
security to which the Licensee is a party or which are binding upon the
Licensee;

        (e)

there are no actions, suits, proceedings, investigations, complaints, orders,
directives, or notices of defect or non-compliance by or before any court,
governmental or domestic commission, department, board, tribunal, or authority,
or administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Licensee’s knowledge threatened against or
affecting the Licensee; and the Licensee is in compliance in all material
respects with all applicable laws applicable to Licensee and its business; and

        (f)

The Licensee will use its reasonable best efforts to ensure the commercial
success of the Products during the life of this License Agreement.


10.

NON MERGER

    10.1

The representations, warranties, covenants, and agreements of the Licensor
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensor of such representation,
warranty, covenant, or agreement), or any investigation by the Licensee, same
will remain in full force and effect.

    10.2

The representations, warranties, covenants, and agreements of the Licensee
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensee of such representation,
warranty, covenant, or agreement), or any investigation by the Licensor, same
will remain in full force and effect.


--------------------------------------------------------------------------------


11.

FURTHER ASSURANCES

    11.1

From time to time subsequent to the Closing Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby.

    12.

ASSIGNMENT

    12.1

This Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.

    13.

SUCCESSORS AND ASSIGNS

    13.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

    14.

COUNTERPARTS

    14.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

    15.

NOTICES

    15.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address or facsimile number stated
below:


  (a)

if to the Licensor:

       

Bal Bhullar
_______________________

_______________________

_______________________


    Facsimile No.:         (b)

if to the Licensee:


--------------------------------------------------------------------------------


  Lexaria Corp   Suite 950 - 1130 West Pender Street   Vancouver, BC V6E 4A4    
  Facsimile No.:       with a copy to:       Macdonald Tuskey   Suite 400 – 570
Granville Street   Vancouver, BC V6C 3P1       Attention: William L. Macdonald  
    Facsimile No.: +1 (604) 681-4760

or to such other address or facsimile number as any party may specify by notice.
Any notice sent by registered mail as aforesaid will be deemed conclusively to
have been effectively given on the fifth business day after posting; but if at
the time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout or other labour disturbance affecting
postal service, then such notice will not be effectively given until actually
received. Any notice transmitted by electronic facsimile will be deem
conclusively to have been effectively given if evidence of receipt is obtained
before 5:00 p.m. (recipient’s time) on a Business Day, and otherwise on the
Business Day next following the date evidence of receipt of transmission is
obtained by the sender.

16.

TENDER AND EXTENSIONS

    16.1

Tender may be made upon the Licensor or Licensee or upon the solicitors for the
Licensor or Licensee and such solicitors are expressly authorized by their
respective clients to confirm extensions of the Closing Date.

    17.

REFERENCE DATE

    17.1

This Agreement is dated for reference as of the date first above written, but
will become binding as of the date of execution and delivery by all parties
hereto and subject to compliance with the terms and conditions hereof, the
transfer and possession of the Business Assets will be deemed to take effect as
at the close of business on the Closing Date. References herein to the date of
the Agreement or to the date hereof shall be deemed to mean the date set forth
in the preamble to this Agreement.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.

POVIVA TEA, LLC

Per:   Authorized Signatory     Dated:           Per:   Authorized Signatory    
Dated:           LEXARIA CORPORATION   Per:   Authorized Signatory     Dated:  
        Per:   Authorized Signatory     Dated:  


--------------------------------------------------------------------------------

EXHIBIT A

U.S. Provisional Patent Application Serial No. 62/010,601 filed June 11, 2014

U.S. Provisional Patent Application Serial No. 62/037,706 filed August 15, 2014

U.S. Provisional Patent Application Serial No. 62/153,835 filed April 28, 2015

U.S. Provisional Patent Application Serial No. 62/161,324 filed May 14, 2015

U.S. Utility Patent Application Serial No. 14/735,844 filed June 10, 2015

PCT Patent Application Serial No. PCT/US15/35128 filed June 10, 2015

--------------------------------------------------------------------------------